Name: 87/464/EEC: Commission Decision of 12 August 1987 amending Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  marketing;  cooperation policy;  means of agricultural production
 Date Published: 1987-09-03

 Avis juridique important|31987D046487/464/EEC: Commission Decision of 12 August 1987 amending Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 252 , 03/09/1987 P. 0024 - 0025*****COMMISSION DECISION of 12 August 1987 amending Seventh Council Decision 85/355/EEC on the equivalence of field inspections carried out in third countries on seed-producing crops (87/464/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Commission Directive 87/120/EEC (2), Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Commission Directive 87/120/EEC, Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed oil and fibre plants (4), as last amended by Commission Directive 87/120/EEC, Having regard to Seventh Council Decision 85/355/EEC of 27 June 1985 on the equivalence of field inspections carried out in third countries on seed-producing crops (5), as last amended by Commission Decision 87/347/EEC (6), and in particular Article 2 thereof, Whereas, in Decision 85/355/EEC, the Council determined that field inspections carried out in certain third countries on seed-producing crops of certain species satisfy the conditions laid down in the Community Directives; Whereas for certain species that determination includes Czechoslovakia, Israel, Argentina and South Africa; Whereas an examination of the rules of the abovementioned countries and of the manner in which they are applied has shown that: - the prescribed field inspections in Czechoslovakia for fodder radish and the prescribed field inspections in Argentina for fodder radish for purposes other than oil production satisfy the conditions laid down in Annex I to Directive 66/401/EEC, - the prescribed field inspections in Czechoslovakia for soya bean and sunflower and the prescribed field inspections in Argentina for soya bean for purposes other than oil production satisfy the conditions laid down in Annex I to Directive 69/208/EEC, - the prescribed field inspections in Israel, Argentina and South Africa for sorghum, Sudan grass and the hybrids resulting from the crossing of sorghum and Sudan grass satisfy the conditions laid down in Annex I to Directive 66/402/EEC; Whereas the existing equivalence for Czechoslovakia, Israel, Argentina and South Africa should therefore be extended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 85/355/EEC is hereby amended as follows: 1. In column 3 of the section of the table in Part I (2) relating to Czechoslovakia - the words 'Raphanus sativus' are inserted after the words 'Vicia villosa', - the words 'Glycine max' and 'Helianthus annuus' are inserted after the words 'Brassica napus ssp. oleifera'. 2. In columns 3 and 4 of the section of the table in Part I (2) relating to Israel the words 'Sorghum bicolor (b) Sorghum sudanense (b) Sorghum bicolor x Sorghum sudanense (b)' are inserted after the words 'Hordeum vulgare'. 3. In columns 3 and 4 of the section of the table in Part I (2) relating to Argentina - the words 'Sorghum bicolor (b) Sorghum sudanense (b) Sorghum bicolor Ã  Sorghum sudanense (b)' are inserted before the words 'Zea mays' - the footnote and the references to it are deleted. 4. In columns 3 and 4 of the section of the table in Part I (2) relating to South Africa the words 'Sorghum bicolor (b) Sorghum sudanense (b) Sorghum bicolor Ã  Sorghum sudanense (b)' are inserted before the words 'Zea mays'. 5. In Part II (2.1), first indent, the words 'Sorghum spp. and' are inserted after the words 'seed of'. 6. In Part II (2.1), second indent, the words 'Sorghum spp. and' are inserted after the words 'other than'. 7. In Part II (2.2), fourth indent, the words 'Sorghum spp. or' are inserted after the words 'hybrids of'. 8. In Part II (3) the following text is added: '(b) Field inspections shall satisfy the conditions of the Community rules laid down in Annex I to Directive 66/402/EEC.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 August 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2298/66. (2) OJ No L 49, 18. 2. 1987, p. 39. (3) OJ No 125, 11. 7. 1966, p. 2309/66. (4) OJ No L 169, 10. 7. 1969, p. 3. (5) OJ No L 195, 26. 7. 1985, p. 1. (6) OJ No L 189, 9. 7. 1987, p. 34.